The option to buy in the lease contained no provision for notice by the appellants of their intention to exercise it. Accordingly, the appellants’ “[n]otice of intention to exercise, without tender of payment,... [did] not bind the... [appellee] to convey.” Hurd v. Cormier, 358 Mass. 736, 738 (1971), and cases cited. Both the express terms of the lease and the conduct of the parties (compare C & W Dyeing & Cleaning Co. Inc. v. DeQuattro, 344 Mass. 739, 742 [1962]) show that the option term expired March 7, 1974. At no time prior thereto did the appellants make a legally effective “tender... [of] the purchase price, or at least show themselves ready, willing and able to do so.” Hurd v. Cormier, 358 Mass. 736, 738-739 (1971). Contrast Slater v. Easter, ante, 757 (1975). Nor does the record indicate that the appellee was unable or unwilling to convey the property in question during the option term; the judge’s thorough findings establish the opposite. We have considered the other contentions sought to be raised by the appellants and find them to be without merit.

Decree affirmed.